United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3036
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Phillip Daren Shockey

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: May 3, 2017
                              Filed: January 3, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Phillip Shockey appeals after he pleaded guilty with a written plea agreement
containing an appeal waiver to conspiring to commit bank fraud and the District
Court1 sentenced him to a prison term within the calculated United States Sentencing
Guidelines range. On appeal, counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), and a supplemental brief. Counsel acknowledges the appeal
waiver, questions the reasonableness of Shockey’s prison term, and requests leave to
withdraw. Shockey has filed two pro se briefs. He claims ineffective assistance of
counsel and challenges the District Court’s Guidelines calculations.

        To begin, we decline to consider Shockey’s ineffective-assistance claim on
direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th
Cir. 2006) (noting that “[c]laims of ineffective assistance of counsel . . . are usually
best litigated in collateral proceedings” where the record can be properly developed).
Further, after careful review, we conclude that the appeal waiver is enforceable and
applicable to the remaining issues raised on appeal. See United States v. Scott, 627
F.3d 702, 704 (8th Cir. 2010) (reviewing de novo the validity and applicability of an
appeal waiver); United States v. Andis, 333 F.3d 886, 890–92 (8th Cir.) (en banc)
(discussing enforcement of appeal waivers), cert. denied, 540 U.S. 997 (2003).
Finally, we have independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and have found no non-frivolous issues for appeal outside the scope of the
waiver.

      We grant counsel leave to withdraw and dismiss this appeal.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.

                                          -2-